DETAILED ACTION
This office action is in response to the amendment filed March 2, 2022. 
Claims 1-22 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see remarks, filed March 2, 2022, with respect to the rejection(s) of claim(s) 1-22 under 03have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the teachings of Araya, cited below, not specifically addressed in applicant’s remarks with respect to the amended limitations of the independent claims as applied in the new grounds of rejection below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "”the binder software data map" in claim body.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-13,14,21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Bachelor” (US PG Publication 2020/0241916) in view of “Hollander” (US 2005/0257196) and further in view of “Araya” (US PG Publication 2014/0215446)

Regarding Claim 1, Bachelor teaches: 
1. A system comprising: a processor configured to execute computer- executable instructions, and a memory communicatively connected to the processor (See Cloud computing environment of e.g. Fig. 1, ¶19) configured to store computer-executable instructions to perform the following: receiving a request to perform a semantic intent; (See external requests 102, Fig. 3, ¶46 describe external requests for processing sent to the cloud wrapper system which in turn are sent to wrapped legacy applications) 

identifying, via a service map software component, a software functional wrapper that corresponds to the semantic intent in the request; (See Fig. 1 and Fig. 3, mapping in distributed processing service e.g. ¶¶18-19 to distributed to legacy application wrapped neurons (e.g. 15, Fig 1, ¶45) 
and executing the software functional wrapper identified by the service map component, (After receiving units of work, legacy wrapped instances perform the work of the requests distributed to them (e.g. ¶52, Worker in Fig. 2 and 3)  

Bachelor does not explicitly teach, but Hollander teaches: 
wherein the software functional wrapper is configured to invoke a plurality of user interface elements in a legacy software application corresponding to the semantic intent of the request.  (See Hollander, replaying UI script 540, Fig. 5, ¶63 in legacy application UI in response to web proxy request, playing back UI element interactions to process request previously captured in e.g. ¶30-31) 

In addition, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Bachelor and Hollander as each is directed to systems of provides modernized web based access to legacy applications and Hollander recognizes “[t]here is a growing need to leverage both data and business logic residing in these systems to power new Web and composite applications.” (¶5). 

Bachelor et al further do not teach, but Araya teaches: 
that maps one or more interface requirements of one or more functions of an application to one or more additional functions of a legacy software application, wherein the one or more functions of the application lack at least one one-to-one correspondence with the one or more additional functions of the legacy software application; (See e.g. Araya ¶¶22-26, 46-48 describing a porting between legacy applications and new mobile infrastructures which preserves semantics of the legacy applicant but may lack one-to-one correspondence and may weigh decisions on how to map such legacy components)
In addition, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Bachelor, Hollander and Araya as each is directed to providing more modernized access to legacy software applications and Araya recognized “extension of the lifecycle of their mission critical software applications may rely on a successful port to a new architecture or platform” (¶7) and provides means for accomplishing such successful ports. 

 Regarding dependent claims 2-9, Bachelor and Hollander teach: 2. The system of claim 1, wherein the software functional wrapper is implemented as a script that invokes user interface element functionality via a journaling hook or operating system API thereby limiting risk of mis-entry.  (See Hollander, replaying UI script 540, Fig. 5, ¶63 in legacy application UI in response to web proxy request, playing back UI element interactions to process request previously captured in e.g. ¶30-31, where ¶31 includes OS API leveraging)

3. The system of claim 1, wherein the service map software component exposes its functionality via an application programming interface.  (Bachelor See Fig. 1 and Fig. 3, mapping in distributed processing service e.g. ¶¶18-19 providing API for requests and then distributed to legacy application wrapped neurons (e.g. 15, Fig 1, ¶45)) 

4. The system of claim 3, further comprising performing a service point enabling invocation of an application programming interface of the service map software component over an internet protocol.  (See receiving requests via API over HTTP in ¶46 of Bachelor)

5. The system of claim 1, wherein the computer-executable instructions further comprise generating a response to the request.  (See e.g. Hollander ¶63 “In a step 540, the script server 410 then replays the script against the legacy application(s) 50 and returns the results to the requesting application 175 or client 125.”)

6. The system of claim 5, wherein the generating includes generating a response that comprises providing information about at least one of error handling or exception handling.  (See e.g. Bachelor error or failure handling in ¶42, fault tolerance in ¶26). 

7. The system of claim 1, wherein the software functional wrapper is configured to invoke at least one of non-legacy software applications or software components corresponding to the semantic intent of the request.  (see Bachelor e.g. load and queue manager, dispatch manager etc ¶¶14-17, 24, 26, 28 Fig. 1 )
8. The system of claim 7, wherein the non-legacy software applications or components invoked by the software functional wrapper include at least one of the following: an identity server; a transaction monitor; or a session manager.  (see e.g. load and queue manager, dispatch manager etc ¶¶14-17, 24, 26, 28 Fig. 1, monitoring softweare objects (e.g. ¶14) and managing multiple sessions (¶55))

9. The system of claim 7, wherein the non-legacy software applications or components invoked by the software functional wrapper provides a semantic service function.  (similar to semantic service layer described in applicant’s specification, Bachelor’s management layer provides support service functions as described in e.g. ¶42). 

Regarding claim 13, Bachelor teaches: 
13. A computer-implemented method to generate functional wrappers for access by an application, comprising: 
a binder software map that maps user interface elements to the functionality identified as corresponding to the semantic intent; (See Fig. 1 and Fig. 3, mapping in distributed processing service e.g. ¶¶18-19 to distributed to legacy application wrapped neurons (e.g. 15, Fig 1, ¶45)

Bachelor does not explicitly teach, but Hollander teaches: 
receiving, at a script generation software application, a legacy application; (See Fig. 3, ¶¶36-43 describing receiving legacy application and recording navigation of UI elements via OS interface (e.g. ¶31) to generate a script for legacy application interaction to complete requested actions to be replayed in response to web requests as in Fig. 5, e.g. ¶63)
analyzing, via the script generation software application, the legacy application to identify user interface elements; (See Fig. 3, ¶¶36-43 describing receiving legacy application and recording navigation of UI elements via OS interface (e.g. ¶31) to generate a script for legacy application interaction to complete requested actions to be replayed in response to web requests as in Fig. 5, e.g. ¶63)

analyzing, via the script generation software application, usage of the legacy application to identify functionality corresponding to semantic intent; generating, via the script generation software application, virtual user interface elements comprised of wrappers of identified user elements; (See 310-320 Fig. 3, ¶¶36-43 describing receiving legacy application and recording navigation of UI elements via OS interface (e.g. ¶31) to generate a script for legacy application interaction to complete requested actions to be replayed in response to web requests as in Fig. 5, e.g. ¶63)
generating, via a script generator software component of the script generation software application, (See 330,340 Fig. 3, ¶¶36-43 describing receiving legacy application and recording navigation of UI elements via OS interface (e.g. ¶31) to generate a script for legacy application interaction to complete requested actions to be replayed in response to web requests as in Fig. 5, e.g. ¶63)
and generating, via the script generator software component of the script generation software application, one or more scripts based at least on the user interface elements as wrapped by the generated virtual user interface elements and the functionality identified as corresponding to the semantic intent.  (See 330,340 Fig. 3, ¶¶36-43 describing receiving legacy application and recording navigation of UI elements via OS interface (e.g. ¶31) to generate a script for legacy application interaction to complete requested actions to be replayed in response to web requests as in Fig. 5, e.g. ¶63)
In addition, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Bachelor and Hollander as each is directed to systems of provides modernized web based access to legacy applications and Hollander recognizes “[t]here is a growing need to leverage both data and business logic residing in these systems to power new Web and composite applications.” (¶5). 
Bachelor et al further do not teach, but Araya teaches: 
of the legacy application; (See e.g. Araya ¶¶22-26, 46-48 describing a porting between legacy applications and new mobile infrastructures which preserves semantics of the legacy applicant but may lack one-to-one correspondence and may weigh decisions on how to map such legacy components)
that maps one or more interface requirements of one or more functions of an application to one or more additional functions of a legacy software application, wherein the one or more functions of the application lack at least one one-to-one correspondence with the one or more additional functions of the legacy software application; (See e.g. Araya ¶¶22-26, 46-48 describing a porting between legacy applications and new mobile infrastructures which preserves semantics of the legacy applicant but may lack one-to-one correspondence and may weigh decisions on how to map such legacy components)
In addition, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Bachelor, Hollander and Araya as each is directed to providing more modernized access to legacy software applications and Araya recognized “extension of the lifecycle of their mission critical software applications may rely on a successful port to a new architecture or platform” (¶7) and provides means for accomplishing such successful ports. 


Regarding dependent claim 14, Hollander further teaches: 
14. The computer-implemented method of claim 13, wherein a generated script is configured to invoke user interface element functionality via a journaling hook or operating system API thereby limiting risk of mis-entry  (See Hollander, replaying UI script 540, Fig. 5, ¶63 in legacy application UI in response to web proxy request, playing back UI element interactions to process request previously captured in e.g. ¶30-31, where ¶31 includes OS API leveraging)

Regarding Claim 21, Bachelor teaches: 
21. One or more non-transitory computer-readable media storing computer- executable instructions that upon execution cause one or more processors (See Cloud computing environment of e.g. Fig. 1, ¶19)  to perform acts comprising: receiving a request to perform a semantic intent; identifying a software functional wrapper corresponding to the semantic intent in the request; Attorney Docket No. AS.P0014US (See external requests 102, Fig. 3, ¶46 describe external requests for processing sent to the cloud wrapper system which in turn are sent to wrapped legacy applications)

and instantiating, in response to the executing the software functional wrapper, an instance of a legacy application including at least one functionality to be invoked by the software functional wrapper, (After receiving units of work, legacy wrapped instances perform the work of the requests distributed to them (e.g. ¶52, Worker in Fig. 2 and 3)  
to clear a state of the legacy application and prevent reset errors.  (See 24, 26, 28 of Fig. 1, ¶¶42-45 describing error or failure management, adding and removing legacy application neuron instances etc as part of the management elements’ processing). 

Bachelor does not explicitly teach, but Hollander teaches: 
30executing the software functional wrapper to invoke a plurality of user interface elements in the legacy software application corresponding to the semantic intent of the request; (See Hollander, replaying UI script 540, Fig. 5, ¶63 in legacy application UI in response to web proxy request, playing back UI element interactions to process request previously captured in e.g. ¶30-31) 

In addition, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Bachelor and Hollander as each is directed to systems of provides modernized web based access to legacy applications and Hollander recognizes “[t]here is a growing need to leverage both data and business logic residing in these systems to power new Web and composite applications.” (¶5). 
Bachelor et al further do not teach, but Araya teaches: 
that maps one or more interface requirements of one or more functions of an application to one or more additional functions of a legacy software application, wherein the one or more functions of the application lack at least one one-to-one correspondence with the one or more additional functions of the legacy software application; (See e.g. Araya ¶¶22-26, 46-48 describing a porting between legacy applications and new mobile infrastructures which preserves semantics of the legacy applicant but may lack one-to-one correspondence and may weigh decisions on how to map such legacy components)
In addition, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Bachelor, Hollander and Araya as each is directed to providing more modernized access to legacy software applications and Araya recognized “extension of the lifecycle of their mission critical software applications may rely on a successful port to a new architecture or platform” (¶7) and provides means for accomplishing such successful ports. 

Regarding Claim 22, Bachelor further teaches: 
22. The one or more non-transitory computer-readable media of claim 21, wherein the acts further comprise maintaining a pre-instantiated pool of virtual machines each running an instance of the legacy application, wherein the instantiating the legacy application responsive to the executing of the software functional wrapper is via serving at least one instance of the virtual machines from the pre-instantiated pool. (See pool of workers in Bachelor Fig. 3, ¶49, managed by management elements, e.g. 24, 26, 28 Fig. 1, ¶¶42-45, providing monitoring, dispatch and load balancing of work assigned to worker instances). 


Regarding Claim 10, Bachelor et al do not teach, but Araya teaches: 10. The system of claim 1, wherein the legacy application invoked by the software functional wrapper is a port of the legacy application to a web application with a web page to cloud model-view-view-model (MVVM) architecture.  (See e.g. Abstract and ¶15 of Araya teaches a system for porting legacy applications in to a newer mobile, web based platform; further the ported architecture patterns include MVVM (e.g. ¶17).

In addition, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Bachelor, Hollander and Araya as each is directed to providing more modernized access to legacy software applications and Araya recognized “extension of the lifecycle of their mission critical software applications may rely on a successful port to a new architecture or platform” (¶7) and provides means for accomplishing such successful ports. 
Regarding dependent claims 11 and 12, Araya further teaches: 
11. The system of claim 10, wherein a web page application functionality of the web application is exposed by a web map software component that renders the web page application functionality via an application programming interface.  (Aray teaches following the orginal application map in the code separation process (¶¶23, 32, 75) to ensure a successful port to mobile, web-based platform).  

12. The system of claim 1, wherein the software functional wrapper is one of multiple software functional wrappers corresponding to the semantic intent, in which each of the multiple software functional wrappers is associated with a different version indicator, and wherein the identifying includes identifying the software functional wrapper corresponding to the semantic intent of the request based at least on a version indicator of the software functional wrapper.  (See Araya ¶98 identifying specific legacy applications in providing access to the legacy application in order to ensure the wrapper functions properly, including ensuring semantic equivalence as in ¶15). 





Claim 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Bachelor” (US PG Publication 2020/0241916) in view of “Hollander” (US 2005/0257196) as applied above and further in view of “Pilot” (US PG Publication 2014/0337821). 

Regarding Claim 15, Bachelor et al do not teach, but Pilot teaches:  
15. The computer-implemented method of claim 13, wherein the analyzing the legacy application to identify the user interface elements including performing a static analysis that comprises scanning, via a scanner software component, source code of the legacy application to identify user interface element identifiers based on user identifier class types.  (Pilot e.g. Fig. 4a/b (¶¶37-55) teaches parsing the GUI data model of the UI (¶¶5.6.12.39) based on a user supplied keyword identifiers from a test script (¶39) to identify UI element in the GUI to add to an automated script being generated for manipulating GUI, including identifying candidate GUI elements (304) and possible actions (302) (¶¶36,47,49,52)). 

In addition, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Bachelor, Hollander and Pilot as each is directed to automated systems of access to application functionality, and Hollander and Pilot teach systems of script generation, where Pilot recognized previous “tools will not check the content of a window but just those links or buttons are in the same place and that they work” (¶4) and provides a means for overcoming this prior art shortcoming. 

Regarding dependent claims 16-20, Bachelor, Hollander and Pilot further teaches: 
16. The computer-implemented method of claim 15, further comprising receiving, at the script generation software application, a preliminary map data file of potential user interface elements, and wherein the static analysis is based at least on the preliminary map data file of potential user interface elements.  (See Pilot provides 302-304 Fig. 3, ¶36 describing candidate GUI element list and possible GUI action table which provide initial sets of GUI elements to manipulate and actions to carry out as part of the script generation process) 

17. The computer-implemented method of claim 15, wherein the analyzing the usage of the legacy application incudes performing a dynamic analysis that comprises: recording usage activity of a running instance of the legacy application via a recorder software component of the script generation software application; (Hollander See Fig. 3, ¶¶36-43 describing receiving legacy application and recording navigation of UI elements via OS interface (e.g. ¶31) to generate a script for legacy application interaction to complete requested actions to be replayed in response to web requests as in Fig. 5, e.g. ¶63)
 extracting user interface elements invoked during run time via a recording parser software component of the script generation software application; (Hollander See Fig. 3, ¶¶36-43 describing receiving legacy application and recording navigation of UI elements via OS interface (e.g. ¶31) to generate a script for legacy application interaction to complete requested actions to be replayed in response to web requests as in Fig. 5, e.g. ¶63)
and mapping user interface elements identified during static analysis to user interface elements identified during dynamic analysis via a recording converter software component of the script generation software application.  ((Pilot e.g. Fig. 4a/b (¶¶37-55) teaches parsing the GUI data model of the UI (¶¶5.6.12.39) based on a user supplied keyword identifiers from a test script (¶39) to identify UI element in the GUI to add to an automated script being generated for manipulating GUI, including identifying candidate GUI elements (304) and possible actions (302) (¶¶36,47,49,52)).


18. The computer-implemented method of claim 17, further comprising receiving a preliminary software data map, wherein the performing the dynamic analysis includes performing the dynamic analysis based at least on one or more of setup variables or environmental variables included in the preliminary software data map.  (See Pilot provides 302-304 Fig. 3, ¶36 describing candidate GUI element list and possible GUI action table which provide initial sets of GUI elements to manipulate and actions to carry out as part of the script generation process)

19. The computer-implemented method of claim 17, further comprising receiving a preliminary recording setup data file, wherein performing the dynamic analysis includes performing the dynamic analysis based at least on pre- identified sets of functionality corresponding to the semantic intent included in the preliminary recording setup data file, the semantic intent used by the script generator software component to generate a script corresponding to each semantic intent included in the preliminary recording setup data file.  (See Hollander Fig. 3, ¶¶36-43 describing receiving legacy application and recording navigation of UI elements via OS interface (e.g. ¶31) to generate a script for legacy application interaction to complete requested actions to be replayed in response to web requests as in Fig. 5, e.g. ¶63)

20. The method of claim 19, further comprising deploying the generated scripts via storing in a repository at least one generated script, at least the virtual user interface wrappers invoked in the at least one generated script, and the binder software map.  (See Fig. 3, ¶¶36-43 describing receiving legacy application and recording navigation of UI elements via OS interface (e.g. ¶31) to generate a script for legacy application interaction to complete requested actions to be replayed in response to web requests as in Fig. 5, e.g. ¶63; See further e.g. Script Server 410, Fig. 4, ¶47)





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J BROPHY whose telephone number is (571)270-1642. The examiner can normally be reached Monday-Friday, 9am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





MJB
6/3/2022
/MATTHEW J BROPHY/Primary Examiner, Art Unit 2191